Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to communication filed 5/17/2021. Claims 1-18 are allowed and claims 1, 8, and 17 are the independent claims.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to anticipate or render an obviousness of ascertaining, by the processor, a test case flow sequence based on data received via a terminal device, wherein the test case flow sequence includes a data list defining one or more methods, each of the methods is representative of an automation code corresponding to manual steps of the test case flow sequence; determining, by the processor, an availability of the one or more methods associated with the test case flow sequence in a testing framework; identifying one or more unique identifiers associated with one or more page objects of an application under test during a method transaction associated with an unavailable method, wherein the unique identifiers are identified based on a single attribute technique that involves a single attribute associated with an identified page element of the page objects, and in the event the single attribute technique fails the unique identifiers are identified based on a multiple attribute technique that involves multiple attributes associated with the identified page element, and further in the event 

The prior art of record (Adiyapatham et al. US PG Pub. 2010/0229155 A1, Klementiev US Patent 7,627,821 B2, Dougherty et al. US PG Pub. 2018/0293157 A1, and Patterson US Patent 7,165,240 B2) teaches determining test case flow sequence/sequence of test steps in test case/etc., determining methods/code/modules/reusable test scripts/etc. corresponding to the test case flow sequence/steps of the test case/etc., generating a test class/test script/test case/etc. that is an ordered sequence of the methods/reusable test scripts/modules/etc. for automated application testing, and further teaches identifying unique identifiers of page objects of an application under test during a method transaction associated with an unavailable method using attributes of the object. However, the prior art of record fails to render an obviousness of identifying one or more unique identifiers associated with one or more page objects of an application under test during a method transaction associated with an unavailable method, wherein the unique identifiers are identified based on a single attribute technique that involves a single attribute associated with an identified page element of the page objects, and in the event the single attribute technique fails the unique identifiers are identified based on a multiple attribute .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M SLACHTA whose telephone number is (571)270-0653.  The examiner can normally be reached on Monday-Friday 6:30am-4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOUGLAS M SLACHTA/Examiner, Art Unit 2193